                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

ANNAMARIE K. FRENCH,
administratrix of the estate
of RUSSELL SMITH, JR.,

          Plaintiffs,

v.                                  Civil Action No. 2:18-cv-1544

XPO LOGISTICS FREIGHT, INC.,
and WILLIAM WESLEY WILLIAMS,

          Defendants and
          Third-Party Plaintiff,

v.

LEATH LIVESTOCK & TRUCKING, LLC
and JOSHUA S. LEATH,

          Third-Party Defendants.


                               Order


          Pending is plaintiff’s motion for leave to file a

first amended complaint, filed July 17, 2019.   The same day, the

parties filed a joint stipulation consenting to the filing of

the amended complaint.   Plaintiff seeks leave to amend the

complaint to add a claim against the newly added third-party

defendants, Leath Livestock & Trucking, LLC and Joshua S. Leath.


          This case arises from an automobile accident in which

Russell Smith, Jr. collided with a tractor-trailer of which the

driver, William Wesley Williams working for XPO Logistics
Freight, Inc., had lost control. After the initial collision,

Mr. Leath, operating another tractor-trailer, struck the

collided automobiles of Mr. Smith and Mr. Williams.      Mr. Smith

was killed in the accident, and Ms. French, as administratrix of

his estate, filed a complaint against Mr. Williams and XPO

Logistics Freight, Inc.    The defendants thereafter filed a

third-party complaint on June 7, 2019, asserting indemnity and

contribution claims against Mr. Leath and Leath Livestock &

Trucking, LLC.    (ECF # 31).   The plaintiff now seeks leave to

file claims against the third-party defendants as well.      The

plaintiff contends that the claims are brought within the

statute of limitations and are directly related to the

allegations the defendants assert in their third-party

complaint.    No response in opposition was filed.


            A party may amend its pleading with leave of the

court.   Fed. R. Civ. P. 15(a)(2).     Leave to amend should be

granted “freely . . . when justice so requires.”      Fed. R. Civ. P

15(a)(2).    Therefore, in the absence of any suggestions by

defendant that the amended complaint results in prejudice, was

motived by bad faith, or raises futile claims, see Edwards v.

City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999), it is

ORDERED that plaintiffs’ motion be, and it hereby is, granted.

                                   2
          The plaintiff is directed to effect service of the

amended complaint promptly.


          The Clerk is directed to file the amended complaint

attached to plaintiffs’ motion (ECF No. 44, Ex. A).   The Clerk

is further requested to transmit copies of this order to all

counsel of record and any unrepresented parties.


                                    DATED: August 5, 2019




                                3
